882 A.2d 1001 (2005)
Myra J. MARTIN, Petitioner
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Respondent.
Supreme Court of Pennsylvania.
August 26, 2005.


*1002 ORDER

PER CURIAM.
AND NOW, this 26th day of August 2005, the Petition for Allowance of Appeal is GRANTED. The parties are directed to brief the following issue:
Whether a municipal police officer has authority under the Municipal Police Jurisdiction Act, 42 Pa.C.S. § 8951 et seq., to conduct an extraterritorial arrest of a motorist or implement the Implied Consent Law where the officer has no grounds for arrest or probable cause in the officer's own jurisdiction but grounds for arrest arise after the officer leaves his jurisdiction in pursuit of the motorist.